IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-60280
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

QUINCY MOODY,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:95-CR-43-LN
                        - - - - - - - - - -
                           March 20, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Quincy Moody appeals his conviction for conspiracy to

interfere with commerce by robbery in violation of 18 U.S.C.

§ 1951.   Moody first argues that the district court erred by

denying a motion to compel discovery of a recording device worn

by Moody’s coconspirator in a failed attempt to record their

conversations.    Because introduction of the device would not have

significantly altered the quantum of proof in Moody’s favor,

there was no abuse of discretion in the denial of the discovery



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60280
                               - 2 -

motion.   See United States v. Reeves, 892 F.2d 1223, 1227 (5th

Cir. 1990).

     Moody also argues that the district court erred by admitting

into evidence hearsay conversations before the Government had

proved the existence of the conspiracy.    He argues that neither

the challenged conversations, nor conversations which occurred

after the arrest of his coconspirator, could be used in

“connecting-up” the conspiracy.    This argument is without merit

because Moody’s own statements were admissible as evidence

connecting-up the conspiracy.     See United States v. Flores, 63
F.3d 1342, 1358 (5th Cir. 1995)(defendant’s statements admissible

as admissions of party-opponent), cert. denied, 117 S. Ct. 87

(1996).

     Regarding his newly-raised assertion that the district court

erred by admitting into evidence his “extrajudicial admission,”

there is no requirement that the introduction of an admission

against interest be accompanied by corroborating evidence.     Thus,

there was no error, plain or otherwise, in the admission of the

incident report.   See United States v. Calverley, 37 F.3d 160-

162-64 (5th Cir. 1994)(en banc), cert. denied, 115 S. Ct. 1266

(1995).   Insofar as Moody challenges the sufficiency of the

evidence supporting his conviction, we conclude that there was

evidence sufficient to allow a reasonable jury to find beyond a

reasonable doubt that Moody voluntarily joined the conspiracy.

See United States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en

banc), aff'd, 462 U.S. 356 (1983).

     AFFIRMED.